Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/22 has been entered.
 
Currently, claims 14-15, 23-25 are pending in the instant application.  Claims 1-13, 16-22 have been canceled.  Claim 15 and 23 are withdrawn and claim 25 is added.  This action is written in response to applicant’s correspondence submitted 01/13/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final. 
Claim 14 and 24-25 are under examination.  


Withdrawn Rejections/Objections
The objection to claim 14 is withdrawn in view of the amendment to the claims filed 01/13/2022.

The amendment to claim 14 to recite “labelled with different colors” overcomes the rejection under 35 USC 101. 
The rejection of claims under 345 USC 102(a)(1) is withdrawn in view of the amendment to the claims.
The rejection of claims 14 and 24 under 35 USC 102(a)(1)  by clone RP-47304 is withdrawn in view of the amendment to the claims.

Specification
The amendment filed 01/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: SEQ ID NO: 1 in para 39, SEQ ID NO: 2, SEQ ID NO: 3, SEQID NO:4, SEQ ID NO:5, and SEQ ID NO:6 in para 40.  Additionally, the sequence listing submitted 01/13/2022.  The specification did not provide any sequences in the originally filed disclosure.  While the specification did indicate clone numbers and a reference to a hyperlinks, the hyperlinks are no longer accessible and the clone database is no longer available.  Additionally the remarks filed on 01/13/2022 indicate the subject matter is incorporated by reference in its entirety.  However as recited in 35 CFR 1.57(c) an incorporation by reference must be set forth in the specification and must express a clear intent to incorporate by reference by using the root words “incorporate” and “reference” and clearly identify the references patent, application or publication.  35 CFR 1.57(d) indicates that essential material may be incorporated by reference but only by way of an incorporation by reference to a US patent or US patent application.  Essential material is material that is necessary to provide a written description of the claimed invention and manner and process of making and using it, describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 USC 112(b).  35 CFR 1.57(e) indicates that other material may be incorporated by reference to US patents, US patent application, publications, foreign patents, foreign published applications, commonly owned US applications or non-patent publication however it clearly states that an incorporation by reference by hyperlink or other form of browser executable code is not permitted.  In the instant case the subject matter that was amended in the instant specification and the sequence listing added is essential material and can only be incorporated by reference to a US patent or US patent application.  Additionally there is no clear intent to incorporate the material as the specification does not recite incorporate by reference.  Furthermore 1.57(e) clearly indicates that incorporation by reference can not by hyperlink or other form of browser executable code, which is clearly the case in the instant specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
While the amendment to the specification removes the hyperlinks in the specification, it adds sequences to the specification and disclosure that was not previously presented.  Additionally the information provided in the sequencing listing was not supported by the recitation of CTD-2527N12, RP11-153B5, RP11-739G5, CTD2530E12, CTD-2319L9, CTD-3066D1.  While there were hyperlinks that were deleted these hyperlinks do not provide support for the SEQ ID NO listed in the specification.  The hyperlinks listed in the specification are not accessible and according to NCBI the clone database is retired and all web pages associated with Clone DB and links to Clone DB are also retired and no longer accessible.  The hyperlinks provided in the specification do not provide support for the sequences that were amended in the instant specification because there is no evidence of the sequences associated with the clone numbers. 
	The response addresses the start and end points of BAC clones originally listed in the hyperlinks of paragraph 39 and 40  and their reference information.  The information applicant is relying upon is information generated from Dec 14, 2021 which was after the filing date of the instant specification.  Additionally there is no support in the disclosure for the start and end points of BAC clones and the sequences provided in the disclosure along with the amendment to the specification is new matter. As addressed in the object above, the specification does not clearly express the intent to incorporate by reference the subject matter, nor does the incorporation by reference identify a references patent, application or publication.  As addressed in 1.57(e) hyperlink or other form of browser executable code is not permitted and the material which is being incorporated is essential material as it is required for written description of the claimed invention.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new grounds of rejection due to the amendment to the claims.
Claims 14 recite a probe set comprises a telomeric probe which comprises a sequence of at least 20 consecutive nucleotides in the sequence of CTD-2527N12 identified as SEQ ID NO 1 and a probe which comprises a sequence of at least 20 consecutive nucleotides of a centromeric region positioned upstream of MYC gene, wherein the centromeric region positioned upstream of MYC gene is in the sequence of RP11-153B5 identified as SEQ ID NO 2, RP11-739G5 identified as SEQ ID NO 3, CTD-2530E12 identified as SEQ ID NO 4, CTD-2319L9 identified as SEQ ID NO 5, CTD-3066D1 identified as SEQ ID NO 6, the recitation of a clone number followed by the language of “identified as SEQ ID NO” renders the claim indefinite.  Reliance upon a clone identification numbers does not provide adequate clarity for the claimed invention, as the content and information in the database can change over time as the records can be updated as time passes and because the specification did not include the sequence it is unclear if CTD-2527N12 is the same as SEQ ID NO 1, includes SEQ ID NO 1 with additional sequences.  It is unclear if identified by consists of or comprises the sequence of SEQ ID NO: 1, for example.  Because NCBI has retired clone databases and all web pages associated with Clone DB and links to Clone DB are also retired and no longer accessible it is further unclear if the CTD-2527N12 is the same as SEQ ID NO: 1.  The sequence of the probes have not been defined in the specification adequately and because there is no art recognized definition for this term as it related to telomeric probe and centromeric probe sequences, one of skill in the art cannot determine the metes and bounds of the claimed probe set and one of ordinary skill in the art would not be apprised of infringing on the claimed probe set. 
Claim 14 requires the telomeric probe and the probe which comprises the sequence of the centromeric region are labeled with different colors. The specification does not provide a definition for colors and it is not art recognized term for a label of a nucleic acid.  It is not clear if the probe is labeled with a fluorophore, hapten, for example or some other label.  Because it is unclear what would constitute a label with a color for a nucleic acid and the specification provides no labels or color for nucleic acids the recitation of labelled with different colors renders the claim indefinite because the claim does not reasonably apprise one of ordinary skill in the art the scope of the claims and the metes and bounds of the claimed invention.   

Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The amendment to claims 14 to recite SEQ ID NO 1, SEQ I DNO 2,  SEQ ID NO 3, SEQ ID NO 4, SEQ ID NO 5, SEQ ID NO 6 and the newly added claim 25 to recite SEQ ID NO 2 is not supported in the disclosure and raises the issue of new matter.  The original disclosure did not include sequences for CTD-2527N12, RP11-153B5, RP11-739G15, CTD-2530E12, CTD-2313L9, and CTD-3066D1.  The specification teaches at paragraph 39, CTD-2527N12 (sequence information, etc. are available from http://www.ncbi.nlm.nih.gov/clone/57254/)  and paragraph 40 teaches any probe may be used as a centromeric probe as long as the probe is positioned in a region upstream of the MYC gene. An arbitrary sequence which contains consecutive 20 bp within a region of any of the 5 probes used in this study, RP11-153B5 (sequence information is available from http://www.ncbi.nlm.nih.gov/clone/221383/), RP11-739G15 (sequence information is available from http://www.ncbi.nlm.nih.gov/clone/283769/), CTD-2530E12 (sequence information is available from http://www.ncbi.nlm.nih.gov/clone/58094/), CTD-2313L9 (sequence information is available from http://www.ncbi.nlm.nih.gov/clone/25175/), and CTD-3066D1 (sequence information is available from http://www.ncbi.nlm.nih.gov/clone/129332/), may be used as such a probe, or a region positioned more centromeric may be used as the probe.  While the specification teaches that the sequence information can be found in the clone database on NCBI and used as a probe, the clone database is no longer accessible and NCBI has retired clone databases and all web pages associated with Clone DB and links to Clone DB are also retired and no longer accessible.  The specification does not provide support for the sequences recited within the claims and reference to sequence information with reliance to a hyperlink of a database that is retired in NCBI does not provide sufficient support for the amendment to the claims. 
The amendment to claim 14 to recite “labelled with different colors” is not supported by the instant disclosure and raises the issue of new matter. The specification only teaches a secondary antibody labeled with HRP, HRP-labeled anti-rabbit IgG antibody (see para 70). The specification teaches MYC split FISH probes (see figure 3) and teaches DNA probes were prepared from BAC clones and hybridized slides were counterstained with DAPI (see para 35).  The specification further teaches FISH probes obtained from Abbott Laboratories and Dako/Agilent Technologies are shown in Figure 3 (see para 36) and FISH probes are commercially (See para 39).  However the specification does not disclose probes that are labelled nor probes that are labelled with different colors.  While slides were counterstained with DAPI and teaches FISH probes this does not provide support for probes labelled with different colors.  Slides stained with DAPI are not the same probes labeled with different colors because the probes are not labeled and there is no support for different colors.  Additionally while the specification discloses FISH probes this does not inherently provide support for probes labeled with different colors.  There is no indication that the FISH probes are labeled directly or that the FISH probes are labeled with different fluorescent labels, for example.  The recitation of “colors” is broad and encompasses any number of labels none of which are supported by the disclosure.  The specification is limited to probes as there is no indication of labeled probes much less labeled probes with different colors in the instant disclosure. 

Claim Rejections - 35 USC § 112(a)-Written Description
Claim 14 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This was previously presented and has been rewritten to address the amendment to the claims. 
The rejected claims are broadly drawn to probe set for detecting 8q24 rearrangement as a diagnostic marker to classify BPDCN  comprising a telomeric probe comprising 20 consecutive nucleotides of CTD-2527N12 identified as SEQ ID NO 1 and centromeric region positioned upstream of MYC gene, wherein the centromeric region positioned upstream of MYC gene is in the sequence of RP11-153B5 identified as SEQ ID NO 2, RP11-739G5 identified as SEQ I DNO 3, CTD-2530E12 identified as SEQ ID NO 4, CTD-2319L9 identified as SEQ ID NO 5, or CTD-3066D1 identified as SEQ ID NO: 6.   The claims do not give any structural limitations of the probe set other than comprising a sequence of at least 20 consecutive nucleotides of CTD-2527N21 identified as SEQ ID NO 1 and a centromeric region positioned upstream of MYC gene.  The implications of the claim is that the probes comprises any consecutive 20 nucleotides of any sequence of CTD-2527N12 identified as SEQ ID NO 1 and centromeric region upstream of MYC gene and is a diagnostic marker to classify BPDCN and used for split FISH.  As such the claims encompass any number of sequences and any number of 8q24 rearrangements.  While the specification discloses 4 rearrangements, t(6;8)(p21;q24), t(8;9)(q24;q34), t(6;8)(p12;q24) and t(8;22)(q24;q11.2) (See para 60) the instant specification does not teach or disclose structural requirements of the probes in such a scope as generically encompassed by the claimed probe set.    
	When the claims are analyzed in light of the specification, the instant invention encompasses an enormous and wide variety of nucleic acid sequences.  The claims are broadly drawn to probes that comprises any number of sequences and encompasses a plurality of nucleic acids of a potentially large genus of nucleic acid that comprise any region upstream of MYC and any region of CTD-2527N12, the sequence of which is not described in the disclosure.  Thus the claims encompass many different nucleic acids wherein the nucleic acid sequence is a diagnostic and has the property of classifying BPDCN.  Nucleic acids of such a large genus have not been taught by the specification. While the claims and specification  have been amended to recite CTD-2527N12 identified as SEQ ID NO 1, RP11-153B5 identified as SEQ ID No 2, RP11-739G5 identified as SEQ ID NO 3, CTD-2530E12 identified as SEQ ID NO 4, CTD-2319L9 identified as SEQ ID NO 5, CTD-3066D1 identified as SEQ ID NO 6, the specification does not teach a probe that is 20 consecutive nucleotides that detects 8Q24 rearrangement as a diagnostic marker to classify BPDCN and is used for split FISH.  While figure 3 depicts probes, there is no sequence associated with the probes in the figure.  SEQ ID No 1 is 187,175 nucleotides in length and the specification does not disclose which 20 consecutive nucleotides of this sequence is necessary as a diagnostic marker to classify BPDCN.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification provides 4 translocations of different 8q24 rearrangements, which are not representative of the potentially large genus of sequences claimed by the probe set.  The specification has not provided any nucleic acid sequences other than SEQ ID NO 1-6, which are large sequences and there is no indication in the specification as to which portion of the large sequence (160,000 nucleotides and more) consists of the probe set.  The specification teaches that CTD-2527N12 is a BAC clone and provides a website with a clone number from NCBI but provides no sequence for this (see para 36 and para 39). NCBI has retired all clone databases and all web pages associated with Clone DB and links to Clone DB are also retired and no longer accessible and while applicant provided SEQ ID NO 1-6 the specification provides no detail as to what portions of SEQ ID NO 1-6 are required for the claimed genus.   The specification does not provide any nucleic acid sequences for the claimed probes.  The specification does not teach any probe sequence. 
 	Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence, gene name, and specific polymorphic position), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case, the specification provides only four particular translocations that involve 8q24.   The specification provides no structural components of probes.  The specification provides no sequences of probes or nucleic acid sequences that the probe hybridize to or detect.   While the specification has been amended to recite SEQ ID NO 1-6, the specification provides that CTD-2527N12 is a BAC clone but did not provide the sequence for this in the original disclosure.  The instant disclosure provided no sequence of the claimed probes with the functionality of use in split FISH and classifying BDPCN.  The specification does not provide any characteristics that would allow one to identify the probe sequence that would detect 8q24 rearrangement to classify BPDCN and comprise 20 nucleotides of CTD-2527N12, SEQ ID NO 1 or a centromeric region upstream of MYC gene, SEQ ID NO 2-6.  Furthermore, the art discloses that there are many different known 8q24 rearrangements (see Ohanian, 2015, cited on IDS and Nagoshi, 2014, cited on IDS).  Neither the specification nor the prior art teach which 8q24 rearrangement would be diagnostic marker to classify BPDCN nor provide probe sequences of CTD-2527N12 or centromeric region upstream of MYC gene.   

In the instant application, because of the lack of representative number of probes comprising CTD-2527N12, the large sequence for CTD-2527N12 and the centromeric region upstream of MYC gene to detect the varying 8q24 rearrangements that are diagnostic markers to classify BPDCN, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the claimed product.  Adequate written description requires more than a mere statement that such nucleic acids are part of the invention.  The particular nucleic acids are themselves required. 
	In conclusion, the limited information provided regarding probes of CTD-2527N12 and centromeric region upstream of MYC to detect any 8q24 rearrangement that also functions to classify BCPDCN of the instant claims, it is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of probe set to classify BPDCN comprising 20 consecutive nucleotides of CTD-2527N12 and a centromeric region upstream of MYC gene.  Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Amendment
The response traverses the rejection on pages 11-12 of the remarks mailed 01/13/2022.  The response asserts that the sequence listing disclosing the sequences of SEQ ID NO 1-6 is incorporated by reference and claim 14 has been amended to recite the respective SEQ ID Nos.  The response points to figure 3 showing the names of each BAC clone. The response asserts that the specification teaches that most cases of 8q24 rearrangements may be detected using probes in CTD-3066D1 and CTD-2527N12 and using a probe upstream from CTD-3066D1 will raise the sensitivity to detect 8q24 rearrangement.  This response has been reviewed but not found persuasive.  While figure 3 shows probes and the BAC clone names there is no sequence of a probe that detects 8q24 rearrangement and classifies BPDCN.  The BAC clones that are shown in Figure 3 comprise sequences of 160,000 to 204898 nucleotides in length and the claims require a probe of 20 consecutive nucleotides.  The specification provides no description if the entire BAC clone is needed or a portion of the BAC clone is required for a probe.  Additionally as addressed above the amendment to the claims and specification to include SEQ ID NO 1-6 is new matter.   The response asserts that the FISH probe is defined on both sides of assumed breakpoint region and a sequence of at least 20 consecutive nucleotides and capable of hybridizing to the region.  The response asserts that a person skilled in the art can design a FISH probe set by indicating which regions the probe should be allocated.  This response has been reviewed but not found persuasive.  The specification does not describe the break point regions or a sequence of at least 20 consecutive nucleotides and capable of hybridizing to the region.  While the specification provides figure 3, figure 3 does not provide sequence of breakpoint and sequence of probe to identify the breakpoints.  The specification discloses probes were prepared from BAC clones were used and were designed by focusing on MYC and SUPT3H (see para 35).  The specification further teaches the position of the probes are the breakpoints on 8q24 as shown in figure 3.  Figure 3 is a block diagram and provides no context of nucleotide positions, genomic location or any other indication to determine the location of the break points.  The specification teaches that for detecting 8q24 rearrangement in BPDCN it is necessary to use CTD-2527N12 but it is not necessary to use the whole sequence however the specification does not disclose the portion of the probe that would be necessary to detect BPDCN. 

Specifically the specification does not provide a single probe sequence that contains the structural and functional limitations of the claims.  While the amendment to the  specification provides sequences for BAC clone, the specification does not teach which portion of the large sequence is required for detecting 8q24 rearrangement and classifying BPDCN. 
Claim Rejections - 35 USC § 112(a)-Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and 24-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the sequence of CTD-2527N12 and centromeric region upstream of MYC gene, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). This rejection was previously presented and is rewritten to address the amendment to the claims. 
Claim 14 is drawn to a probe set for detecting 8q24 rearrangement as a diagnostic marker to classify BPDCN, wherein the probe set comprises a telomeric probe of 20 nucleotides of CTD-2527N12 and a probe comprising a sequence of 20 nucleotides of centromeric region upstream of MYC.  Claim 24 limit the 8q24 rearrangement location.  The probes of claim 14  are not described or defined other than recitation to a clone entry and by unclear functional limitations recited by “for detecting 8q24 rearrangement as a diagnostic marker to classify BPDCN”.  Therefore, the claim encompasses any probe used for the diagnosis of BPDCN.  The specification does not teach a single probe sequence that is diagnostic for BPDCN.  Additionally the specification does not adequately teach how to make or use the claimed probe set, what the sequence would entail such that the sequence is diagnostic of BPDCN and detects 8q24 as the specification provides no sequences for CTD-2527N12 and a probe upstream of MYC gene encompasses a vast number of nucleotides.  The specification points to a NCBI clone database for CTD-2527N12 however the NCBI has retired clone databases and all web pages associated with Clone DB and links to Clone DB are also retired and no longer accessible. The skilled artisan would not be able to make or use the claimed probe set because the specification does not adequately describe the probes encompassed by the claim or teach how to make or use the claimed probes to detect 8q24 rearrangement and to classify BPDCN.  In the instant case the specification does not provide any probe sets meeting the structural or functional limitations of the claims.   
Response to Arguments
The response asserts that the sequence listing disclosing the sequence of SEQ ID NO 1-6 is incorporated by reference and the claims have amended to recite the respective SEQ ID No.  It is noted that the amendment to the claims does not overcome the rejection of record.  As addressed previously while the amendment tot eh claims requires 20 or more consecutive nucleotides of SEQ ID NO 1-6, the specification does not teach a skilled artisan how to make and use the claimed probe set because the specification does not teach the probe sequence that is required to identify BPDCN.  While the specification teaches BAC clones, the specification does not teach the 20 consecutive nucleotides of each BAC clone that allows for identification of 8q24 rearrangement and classification of BPDCN.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherif et al. (JP2002527077 (2002, English translation)). This rejection was previously presented and has been rewritten to address the amendment to the claims.
Cherif teaches a probe with an accurate chromosome sequence with multicolored fluorescent labels (see para 4-5).  Cherif teaches a chromosome paint probe (see para 6). Cherif teaches Alu DNA sequences (see para 24) and teaches SEQ ID NO 1-3.  Instant SEQ ID NO 1 and SEQ ID NO 2 comprise Alu DNA sequences and specifically SEQ ID NO 3 of Cherif is a probe that comprise a sequence of at least 20 consecutive nucleotides of SEQ ID NO 1 and a probe that is at least 20 consecutive nucleotides of a centromeric region that is capable of specifically hybridizing to the centromeric region.  It is noted that the claims require sequence identified in SEQ ID NO 1 and SEQ ID NO 2.  Since the probes of Cherif comprise 20 contiguous nucleotides of SEQ ID NO 1 and SEQ ID NO 2 and are labeled with different colors, the probes of Cherif anticipate the claimed probe set.  The claimed and prior art products are identical in structure and composition and the intended use does not result in a structural difference between the claimed invention and the prior art.   
Claims 14 and 24-25 are rejected under 35 USC 102(a)(1) as being anticipated by Caudron-Herger (WO 2014/187856A1).  This is a new grounds of rejection.
Caudron-Herger teaches digoxigenin-labeled FISH probes comprising SEQ ID No 24 and SEQ ID No 25.  SEQ ID NO 24 comprises 20 consecutive nucleotides of instant SEQ ID No 1.  SEQ ID NO 24 and SEQ ID NO 25 comprise 20 consecutive nucleotides of instant SEQ ID NO 1 (claim 1, 25).  Caudron-Herger further teaches alu sequences of the invention can be fluorescently or radioactively labeled (see example 9 and example 12).  Caudron-Herger further teaches immunofluorescence and therefore teaches probes are labeled with different colors.  It is noted that the claims require sequence identified in SEQ ID NO 1 and SEQ ID NO 2.  Since the probes of Caudron-Herger comprise 20 contiguous nucleotides of SEQ ID NO 1 and SEQ ID NO 2 and are labeled with different colors, the probes of Caudron-Herger anticipate the claimed probe set.  The claimed and prior art products are identical in structure and the intended use does not result in a structural difference between the claimed invention and the prior art.   

Claim 14 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (2015, cited on IDS). This rejection was previously presented and has been rewritten to address the amendment to the claims.
Nakamura teaches the t(6;8)(p21;q24) translocation (see pg. 1, 1st column).  The translocation taught by Nakamura comprises a probe set with a telomeric probe of 20 nucleotides of CTD-2527N12 and a centromeric region upstream of MYC for detecting 8q24 rearrangement because Nakamura teaches at(6;8)(p21;q24) translocation (claim 24).  Nakamura teaches analysis of 8q24 using SpectrumOrange labelled 5’-LSI MYC probe and SpectrumGreen labelled 3’ LSI MYC probe (see 1st page, 1st column).  The 5’-LSI MYC probe comprises a probe which comprises a sequence of at least 20 consecutive nucleotides of a centromeric region positions upstream of MYC and is capable of hybridizing to SEQ ID No 1-6.  The 3’-LSI MYC probe comprises a probe which is at least 20 consecutive nucleotides in the sequence of CTD-2527N12 and capable of hybridizing to CTD-2527N12.  Additionally the probes are labelled with different colors.
Claim 14 and 24-25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagoshi (2012, cited on IDS). This rejection was previously presented and has been rewritten to address the amendment to the claims.
Nagoshi teaches chromosome 8q24 rearrangement.  Nagoshi teaches 8q24 translocations t(8;14)(q24;q32) and t(8;22)(q24;q11) (see pg. 4954, 1st column and figure 1)  (claim 24) which are markers that comprise 8q24 translocations.  Nagoshi further teaches FISH 8q24 probes which are a probes set that comprises the claimed probes (see FISH analysis).  Nagoshi teaches analysis of 8q24 using SpectrumOrange labelled 5’-LSI MYC probe and SpectrumGreen labelled 3’ LSI MYC probe (see 1st page, 1st column).  The 5’-LSI MYC probe comprises a probe which comprises a sequence of at least 20 consecutive nucleotides of a centromeric region positions upstream of MYC and is capable of hybridizing to SEQ ID No 1-6.  The 3’-LSI MYC probe comprises a probe which is at least 20 consecutive nucleotides in the sequence of CTD-2527N12 and capable of hybridizing to CTD-2527N12.  Additionally the probes are labelled with different colors. Further Nagoshi teaches a probe set that comprises CTD-3066D1 (see FISH analysis).  Nagoshi teaches in figure 1 the location of the probes.  The location of the probes depicted in figure 1 is in the same location of the probes from figure 3 of the disclosure.  Specifically the probes of Nagoshi will comprise 20 consecutive nucleotides of SEQ ID No 1-6 given the location of the probes of Nagoshi and the location of the probes of the disclosure.  Additionally, Nagoshi teaches different labels (see FISH).   
Response to Amendment
The response traverses the rejections on page 13-14 of the remarks mailed 01/13/2022.  The response asserts that Nakamura and Nagoshi uses 8q24 probe-LSI MYC dual color break apart rearrangement probe.  The response asserts that CTD-2527N12 is located more in the telomeric region of the 8q24 probe-LSI MYC dual color break apart rearrangement probe.  The response asserts that Nakamura and  Nagoshi does not disclose, teach or suggest all the features of claim 14 and does not anticipate claim 14 and 24-25.  This response has been reviewed but not found persuasive.  The response asserts that CTD-2527N12 is located more in the telomeric region of the 8q24 probe-LSI MYC dual color probe, therefore identifying that CTD-2527N12 sequence is within the 8q24 probe taught by Nagoshi and Nakamura.  The claims are directed to probes comprising at least 20 consecutive nucleotides, as such a probe that comprise CTD-2527N, as admission by the response that it is located more in the telomeric region of the probe, indicates that the probe comprises CTD-2527N and the 3’ LSI MYC probe comprises 20 consecutive nucleotides of a probe that is capable of hybridizing to SEQ ID No 2-6.  Additionally these probe is labeled with different colors.  Additionally, Nagoshi teaches additional probes including a probe set comprising CTD-3066D (see FISH).  As such Nagoshi and Nakomura anticipates the claimed invention.
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634